Citation Nr: 1418248	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  07-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee anterior cruciate ligament (ACL) repair.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an initial compensable rating prior to September 14, 2011, and in excess of 20 percent thereafter for a history of a left shoulder injury.

4.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served in the Alabama Air Force Air National Guard from 1967 to 2004 with periods of active and inactive duty for training, and had verified active service from September 2001 to September 2002 and from January 2004 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) in Montgomery, Alabama, which, in relevant part, granted service connection for residuals of a right knee ACL repair, a history of a left shoulder injury, and right ear hearing loss.  The RO assigned an initial 10 percent rating for the right knee disability under the rating code for recurrent subluxation or lateral instability (Diagnostic Code 5257) and initial noncompensable ratings for the left shoulder disability and the right ear hearing loss disability.

The appeal was previously before the Board in August 2011.  At that time, the Board remanded the issues on appeal to obtain updated VA examinations based on evidence of increased severity of the service-connected disabilities.  In addition, the Board specifically directed that the Agency of Original Jurisdiction (AOJ) consider the applicability of assigning separate ratings to the service-connected knee based on different manifestations of the disability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997), VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Pursuant to the Board's remand directives, the AOJ obtained VA examinations dated September 14, 2011.  Based on these examination results, in a September 2012 rating decision, the AOJ granted a separate 10 percent rating for right knee degenerative joint disease as of the September 14, 2011 VA examination and increased the evaluation of the left shoulder disability to 20 percent also as of the examination date.  The AOJ confirmed the noncompensable rating for the right ear hearing loss.  The Board has characterized the issues on appeal on the above title page to reflect these partial grants of the benefits sought.  The Veteran, however, is presumed to be seeking even higher ratings and, therefore, his claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in his October 2007 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In July 2008, he was informed that his requested hearing had been scheduled for August 2008; however, in an August 2008 statement, the Veteran withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).  

As a final preliminary matter, the Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's September 2013 Appellate Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file, as discussed in greater detail below, contains additional evidence referable to the Veteran's right knee disability, which has not yet been considered by the AOJ.  However, such does not pertain to his right ear hearing loss disability and, therefore, is irrelevant to the instant claim.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on such claim at this time.  Moreover, as the Veteran's claims for initial ratings for his right knee disabilities are being remanded, the AOJ will have an opportunity to consider such evidence in the readjudication of such issues.   

The issues of entitlement to higher initial ratings for the right knee and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

For the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and he has no worse than Level V hearing in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five (5) elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the claim adjudicated in this appeal stems from the initial grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore,  no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service records, VA treatment records, and private medical records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained relevant to the claim for right ear hearing loss.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4).  The Veteran was provided VA audiological examinations in November 2005, March 2006, and pursuant to the Board remand, in September 2011.  The Board finds that the examination reports of record provide sufficient evidence regarding the severity of symptoms, and thus, they are adequate to address the rating issue currently before the Board.  See 38 C.F.R. §§ 3.326, 3.327.  Further, the September 2011 VA examination substantially complies with the prior Board directives.  See Stegall v .West, 11 Vet. App. 268, 271 (1998).

With respect to the VA audiological examinations, the Board finds that such, to specifically include the September 2011 report, adequately record the functional effects of the Veteran's right ear hearing loss.  Thus, the Board finds the evidence of record to be sufficient for rating purposes and the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Further, neither the Veteran nor his representative have asserted deficiencies in the VA examinations of record, but instead have contested the AOJ's interpretation of these examinations.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Thus, after consideration of the evidence of record and the procedural history of this case, the Board finds that VA has satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim for a higher initial rating for a right ear hearing disability.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Regarding the right ear hearing loss, as discussed below, the evidence shows that the disability has not been of a compensable severity at any time under appeal.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran asserts that his right hearing loss disability is more severe than contemplated by the currently assigned noncompensable rating.   In his Notice of Disagreement, the Veteran reported that he had to consistently press the telephone hard against his ear in order to hear and understand the conversation.  The Veteran also noted difficulty when there was background noise and conversations.  In his Substantive Appeal, he noted that he had to be able to a speaker's lips in order to fully understand what that person was saying.  

Hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R.  § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

If impaired hearing is service-connected in only one ear, as here, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).  38 C.F.R. § 3.383 provides in relevant part that compensation will be provided as if both disabilities were service-connected if there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In a November 2005 VA general medical examination, the examiner noted that the Veteran could not hear low tone or high tone speech and that he mostly read peoples' lips.  The Veteran did not have associated vertigo.  The Veteran was also afforded a VA audiological examination in November 2005.  The examiner noted review of the claims file.  The Veteran that he had the greatest difficulty understanding high-frequency voices and voices over the telephone.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
15
25
70
31

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  In a March 2006 VA examination report, an examiner noted that the Veteran's hearing was reevaluated and that there was no change in the results from the November 2005 VA examination.

The Veteran was afforded a VA audiological examination in September 2011, pursuant to the Board's remand directives.  The examiner noted review of the claims file.  The Veteran reported worsening hearing loss, with more difficulty understanding conversations.  The examiner completed audiometric testing, which showed pure tone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
20
75
90
50

Speech audiometry again revealed speech recognition ability of 68 percent in the right ear.

The examiner reported that the Veteran had a severe to profound hearing loss in the right ear that made it difficult for him to hear or understand his wife, especially when driving.  The Veteran also reported that he missed the subject and commented incorrectly to questions asked.  The Veteran was fitted for hearing aids in 2010.  Regarding occupation, the examiner detailed the Veteran's work history and noted that the Veteran retired in 2004.  The examiner reiterated that the Veteran's main difficulty was understanding his wife's conversations.

Review of these examination reports does not reveal evidence of any exceptional pattern of hearing impairment in the right ear.  38 C.F.R. § 4.86.  Further, the examiners did not provide any indication that the use of speech discrimination scores were inappropriate.  Thus, the appropriate rating for the disability is determined by using Table VI and Table VII.  Using the results of the testing obtained during these examinations, the Veteran's disability was of a Level I in the right ear in the November 2005 VA examination under Table VI.  In the September 2011 VA examination, the evidence showed an increase to a Level V in the right ear.  As noted, regulations provide that the nonservice-connected ear is assigned Level I hearing acuity.  Under Table VII, these results warrant a noncompensable rating.  As the Veteran does not have a compensable rating in the right ear, it was appropriate to treat the left ear as nonservice-connected.  See 38 C.F.R. §§ 3.383,  4.85(f).  

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected right ear hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, the Board finds that an initial compensable rating for right ear hearing loss is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The general criteria considered was outlined above when discussing the rating to be assigned to right ear hearing loss.  In addition, in Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In the present case, as noted above, the September 2011 examination report contained a description of the Veteran's subjective complaints.  In addition, in the November 2005 VA general examination, the examiner specifically noted the Veteran's subjective complaints related to the right ear hearing loss.  

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Consequently, the Board finds that the Veteran's right ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran is retired and there is no indication, and the Veteran does not contend, that his right ear hearing loss renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for right ear hearing loss at any time in appellate status.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for right ear hearing loss is denied. 


REMAND

Unfortunately, another remand of the claims for higher ratings for the Veteran's service-connected right knee and left shoulder disabilities are necessary prior to final adjudication.

Review of records in the VBMS component of the Veteran's claims file reveals that he underwent a total right knee arthroplasty in January 2014.  In this regard, there is a February 2014 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, in which a private doctor discusses the right knee disability.  The Veteran's procedure was done at the Northeast Orthopedic Clinic.

As the Veteran has undergone a total knee replacement, the Board must remand the appeal to allow for the AOJ to consider portions of the Rating Schedule that consider disability based on joint replacement, to include Diagnostic Code 5055, located in 38 C.F.R. § 4.71a.  The records in VBMS indicate the Veteran is pursuing additional benefits based on the right knee, to include Special Monthly Compensation and a Convalescent Rating.  See 38 C.F.R. §§ 3.350, 4.30.  Upon remand, the AOJ should consider the appropriate right knee rating based on all applicable criteria and in light of the current benefits in effect.

Regarding the left shoulder disability, the record indicates that the Veteran sustained an acromioclavicular joint dislocation during service.  At the November 2005 VA examination, the X-ray was read as normal.  In the September 2011 VA examination, however, the examiner marked that there was malunion of the clavicle or scapula.  The Board finds that this evidence is in conflict.  The X-ray suggests that there was no joint deformity and the results of the September 2011 VA examination, in contrast, record evidence of deformity.  Based on this conflict, the Board finds that the claim for initial higher rating for the left shoulder should be remanded to allow for another examination.  As the claim for a right knee is being remanded for additional orthopedic examination, the left shoulder can also be evaluated at that time.  As the claim is remanded, the examiner should also provide updated finding regarding range of motion.

In addition, the AOJ should seek outstanding records related to the Veteran's total right knee replacement from the Northeast Orthopedic Clinic.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, seek outstanding treatment records from the Northeast Orthopedic Clinic, to include those related to a total right knee replacement (arthroplasty) performed in January 2014.  If these records are not obtained after reasonable efforts to obtain them, notify the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA orthopedic examination performed by an appropriate medical professional with expertise to assess the current severity and all manifestations of his service-connected right knee and left shoulder disabilities.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA eFolders) should be reviewed by the examiner.  All indicated tests and studies should be conducted, including range of motion, and all clinical findings reported in detail.  Based on a thorough review of the claims file, and examination findings, the examiner should provide an opinion that addresses the following:

Right Knee Disability

A)  The examiner should state whether residuals from the knee replacement results in 1) residuals consisting of intermediate degrees of residual weakness, pain or limitation of motion or 2) chronic residuals consisting of severe painful motion or weakness in the affected extremity.

B)  The examiner should perform range of motion testing on the right knee and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion. The examiner should also state whether there is additional loss of motion during times of right knee flare-ups and if so, identify the additional loss of motion during those times. 

C)  The examiner should state whether the Veteran has unfavorable flexion ankylosis and if so, the examiner should report in degrees the point in which the joint is ankylosed. 

D)  State whether the residuals of the knee replacement result in impairment of the tibia and fibula consistent with nonunion of, with loose motion, requiring brace.

      Left Shoulder Disability

A)  The examiner should perform range of motion testing on the left shoulder and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also state whether there is additional loss of motion during times of left shoulder flare-ups and if so, identify the additional loss of motion during those times.

B)  Clarify whether it is at least as likely as not (a 50% probability or higher) that the service-connected left shoulder disability involves current 1) dislocation, 2) nonunion with loose movement, 3) nonunion without loose movement, or 4) malunion of the clavicle or scapula.  If the examiner finds such deformity, discuss when the deformity first developed and the severity of such disorder.

All opinions expressed must be accompanied by supporting rationale.

3.  Upon completion of the above, readjudicate the claims for higher initial ratings based on all applicable criteria and in light of the current benefits in effect.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, which considers the entirety of the evidence of record to include the evidence associated with VBMS referable to the Veteran's right knee disability, and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


